In the United States Court of Federal Claims
                                OFFICE OF SPECIAL MASTERS
                                          No. 09-694V
                                     Filed: October 20, 2016
                                       Not for Publication


*************************************
TAMI L. BALDWIN, as Guardian                 *
Ad Litem for Her Minor Daughter, L.A.B., *
                                             *                      Damages decision based on stipulation;
               Petitioner,                   *                      seizures; developmental delay;
 v.                                          *                      diphtheria-tetanus-acellular pertussis
                                             *                      (“DTaP”) vaccine; hepatitis B (“Hep
SECRETARY OF HEALTH                          *                      B”) vaccine; haemophilus influenza
AND HUMAN SERVICES,                          *                      type B (“HIB”) vaccine; inactivated
                                             *                      polio vaccine (IPV”); pneumococcal
               Respondent.                   *                      conjugate (PCV7”) vaccine
                                             *
*************************************
Neal J. Fialkow, Pasadena, CA, for petitioner.
Lisa A. Watts, Washington, DC, for respondent.


MILLMAN, Special Master

                              DECISION AWARDING DAMAGES 1

         On October 20, 2016, the parties filed the attached stipulation in which they agreed to
settle this case and described the settlement terms. Petitioner alleges that her minor daughter,
L.A.B., suffered seizures and developmental delay that were caused-in-fact or significantly
aggravated by her receipt of diphtheria-tetanus-acellular pertussis (“DTaP”) vaccine, hepatitis B
(“Hep B”) vaccine, haemophilus influenza type B (“HIB”) vaccine, inactivated polio vaccine
(IPV”) and pneumococcal conjugate (PCV7”) vaccine. L.A.B. received DTaP, Hep B, HIB,
IPV, and PCV 7 vaccines on October 25, 2006, and Hep B and PCV7 vaccines on January 2,

1
  Because this unpublished decision contains a reasoned explanation for the special master’s action in this
case, the special master intends to post this unpublished decision on the United States Court of Federal
Claims’ website, in accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 note (2012)
(Federal Management and Promotion of Electronic Government Services). Vaccine Rule 18(b) states that
all decisions of the special masters will be made available to the public unless they contain trade secrets
or commercial or financial information that is privileged and confidential, or medical or similar
information whose disclosure would constitute a clearly unwarranted invasion of privacy. When such a
decision is filed, petitioner has 14 days to identify and move to redact such information prior to the
document=s disclosure. If the special master, upon review, agrees that the identified material fits within
the banned categories listed above, the special master shall redact such material from public access.
2007. Respondent denies that the vaccines administered to L.A.B. on October 25, 2006 and
January 2, 2007 caused or significantly aggravated L.A.B.’s alleged seizures, developmental
delay, or any other injury. Nonetheless, the parties agreed to resolve this matter informally.

        The undersigned finds the terms of the stipulation to be reasonable. The court adopts the
parties’ attached stipulation, and awards compensation in the amount and on the terms set forth
in the stipulation. Pursuant to the stipulation, the court awards:

    a. a lump sum of $1,162,811.79, representing compensation for first year life care expenses
       ($148,542.50), lost future earnings ($809,205.98), and pain and suffering ($205,063.31).
       The award shall be in the form of a check for $1,162,811.79 made payable to petitioner
       as guardian/conservator of the estate of L.A.B. for the benefit of L.A.B; and

    b. a lump sum of $55,684.86, representing reimbursement of a Medicaid lien for services
       rendered on behalf of L.A.B. The award shall be in the form of a check for $55,684.86,
       made payable jointly to petitioner and

                        Department of Health Care Policy and Financing
                        1570 Grant Street
                        Denver, CO 80203-1818
                        Attn: Heather R. Thompson
                        State I.D. No: G375854

        Petitioner agrees to endorse this check to the Department of Health Care Policy and
        Financing; and

    c. an amount sufficient to purchase the annuity contract described in paragraph 10 of the
       attached stipulation.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment herewith. 2


IT IS SO ORDERED.


Dated: October 20, 2016                                                          s/ Laura D. Millman
                                                                                    Laura D. Millman
                                                                                     Special Master




2
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party, either separately or
jointly, filing a notice renouncing the right to seek review.
                                                    2